Citation Nr: 1536135	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-28 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 28, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD). 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded this case in January 2015 for further development. 


FINDINGS OF FACT

1. The Veteran submitted a claim for PTSD in May 2008, within one year following his June 2007 separation from active service; the claim was denied in a February 2009 rating decision and the Veteran initiated the appeal process with the submission of a timely notice of disagreement (NOD) in July 2009. 

2. In September 2010, more than one year after the February 2009 rating decision and more than 60 days after issuance of a March 2010 statement of the case (SOC) confirming the denial, the Veteran called VA to check on the status of his appeal, and stated that he was unaware he had only 60 days to submit a substantive appeal (VA Form 9) and wished to re-open the claim. 

3. The Veteran states that he never received the March 2010 SOC as he did not have stable housing at the time and his mental health issues made it difficult to keep up with the information needed to pursue the appeal. 

4. The Veteran's claim was reopened and service connection for PTSD and MDD granted in a December 2010 rating decision based in large part on a November 2010 VA examination report in which the examiner opined that the Veteran had PTSD with secondary MDD that had become chronic in the past four years as a result of stressors during service in Iraq. 


CONCLUSIONS OF LAW

1. The Veteran did not submit a timely substantive appeal, but waiver of timeliness is warranted under the circumstances of this case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2015); Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  

2. An effective date of June 9, 2007 is established for the grant of service connection for PTSD and MDD, the day following separation from service, based on the May 2008 date of claim.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to perfect an appeal to the Board, a substantive appeal (VA Form 9 or equivalent statement) must be submitted within 60 days of the date of mailing of the statement of the case (SOC) or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  However, a timely filed substantive appeal is not a jurisdictional bar to Board review, and thus it is within the Board's discretion to waive the issue of timeliness under appropriate circumstances.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the AOJ addressed this issue.  38 C.F.R. § 20.101(d) (2015).  

Turning to the facts, a February 2009 rating decision initially denied service connection for PTSD.  The Veteran initiated the appellate process by timely submitting a NOD in July 2009.  See 38 C.F.R. § 20.200 (2015) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201, 20.302(a) (2015) (setting forth requirements and time limits for submitting a NOD).  Eight months later, in March 2010, an SOC was issued confirming the denial of service connection for PTSD.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2015) (setting forth requirements for issuing an SOC upon receipt of a NOD).  By the time that the SOC was issued, more than a year had passed since the February 2009 rating decision.  The Veteran did not submit a substantive appeal within 60 days of mailing of the SOC.  However, in September 2010 the Veteran called VA to check on the status of his appeal concerning a number of claims, including PTSD, as reflected in a VA Form 21-0820, Report of General Information recording the contents of the phone call by the VA staff member who took the call.  The Veteran was presumably told that the case had been closed, as the form reflects that he stated he was unaware he had only 60 days to submit the substantive appeal and that he wished to reopen the claim.  

The Veteran's claim was reopened and service connection for PTSD and MDD granted in a December 2010 rating decision based in large part on a November 2010 VA examination report in which the examiner opined that the Veteran had PTSD with secondary MDD that had become chronic in the past four years as a result of stressors related to service in Iraq.  An effective date of September 2010 was assigned for the award of service connection, based on the date of the Veteran's phone call requesting that the claim be reopened when he was told the appeal was closed. 

In a statement accompanying the September 2012 substantive appeal regarding the effective date of service connection, the Veteran explained that he was homeless at the time the May 2010 SOC was issued and had not received it.  He stated that he was staying with members of his family and that given his "condition and [mental state]" it was hard for him to keep up with or even receive the necessary information to pursue his claim.  

The Board finds it credible that the Veteran did not actually receive the SOC.  
The SOC was apparently successfully mailed to the address listed for the Veteran at the time, as it was not returned as undeliverable.  Moreover, the evidence shows that this continued to be the Veteran's listed address for several months after the May 2010 SOC was issued.  However, the Veteran has stated that he was staying with family members, either at this address or another address, and it is possible that the SOC was never forwarded to him.  He also stated that given his mental health condition at the time due to his PTSD and depression, he had difficulty keeping up with the information he needed to pursue the appeal.  Lending credibility to the Veteran's statement is the fact that he called VA in September 2010 to check on the status of his appeal, which indicates that he was unaware the appeal had been closed.  The relatively close proximity in time of this phone call to the date of the March 2010 SOC further supports such a finding.  It is clear that the Veteran wished to pursue the appeal and believed his claim was still in appellate status, whereas if a longer period of time had passed without response from the Veteran, his interest in pursuing the appeal or belief that the appeal was still active would be more questionable.  The Board notes that there were a number of other claims shortly still pending at various stages in the claims process, which may have added to the confusion.  Also notable is the fact that the Veteran was not represented. 

The Board finds that the Veteran's September 2010 phone call and its reduction to writing via the VA Form 21-0820 served as a substantive appeal vis-à-vis the February 2009 rating decision.  The date of the phone call was only about four months past the time limit for filing a substantive appeal, and the Veteran has provided credible reasons for not responding sooner to the SOC.  Its timeliness is waived under the circumstances of this case.  See Percy, 23 Vet. App. at 44-46.

Accordingly, the Veteran perfected an appeal of the February 2009 rating decision, and thus the subsequent grant of service connection for PTSD and MDD relates back to the May 2008 claim from which the February 2009 rating decision stemmed.  

The Board next turns to the appropriate effective date to be assigned.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The May 2008 application for service connection for PTSD satisfies the requirements for a formal claim.   See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Because it was submitted within one year of the Veteran's June 2007 separation from service, the effective date of entitlement may be as early as the day following separation from service if entitlement to service connection for PTSD and MDD is established from that date.  See id.  The November 2010 VA examination report reflects the examiner's conclusion that the Veteran's service-connected PTSD with MDD had been present for four years, a time frame which extends to the date of separation from service on June 8, 2007.  Thus, the date of entitlement coincides with the day following the date of the Veteran's separation from service, which is June 9, 2007. 

Accordingly, an effective date of June 9, 2007 is established for the grant of service connection for PTSD and MDD.  38 C.F.R. § 3.400(b)(2).  


ORDER

Entitlement to an effective date of June 9, 2007 for the award of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) is granted.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


